Exhibit21 SUBSIDIARIES OF SFN GROUP, INC. Following is a list of the direct and indirect subsidiaries of SFN Group, Inc., a Delaware corporation. Certain inactive subsidiaries have been excluded from the list below as such subsidiaries, when considered in the aggregate as one subsidiary, would not constitute a significant subsidiary. All active subsidiaries do business under their corporate name listed below, or close derivatives thereof, except where indicated otherwise: 6063721 Canada Inc. Canada Comtex Information Systems, Inc. Delaware Human Resource Capital Group Inc. Canada IMARK/TSRC Management Corp. Delaware IMRC, Inc. Nevada IntelliMark Holdings, Inc. Delaware NorCross Holdings LLC Delaware NorCross Teleservices L.P. Delaware Norrell Corporation Delaware Spherion Assessment Inc. North Carolina SFN Professional Services LLC* Delaware Spherion Atlantic Resources LLC** Delaware Spherion (Europe) Inc. Delaware Spherion Financial Corporation Delaware Spherion Government Services LLC Delaware Spherion Operations Inc. Delaware Spherion Staffing LLC*** Delaware Spherion Technology (UK) Limited United Kingdom Spherion U.S. Inc. Florida Spherion Worldwide Holding B.V. Netherlands Technisource, Inc.**** Delaware * Formerly Spherion Atlantic Enterprises LLC Also does business as: The Mergis Group Norell (ceased use in 2009) SourceRight Solutions Todays Office Professionals ** Also does business as: The Mergis Group Todays Office Professionals Technisource *** Also does business as: Todays Staffing **** Also does business as Provali Group
